Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 13-20 and 21 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Zucca et al. (“Zucca” 2017/0060449 A1), published on March 02, 2017.
	As to claim 2, Zucca teaches “identifying a backup of at least a portion of contents of a storage volume that includes data of a database as being past a retention time period” in par. 0048 (“…retention policies include retaining the last X number of fine-grain snapshots or retaining X daily snapshots for the last D days…”).
Zucca teaches “determining whether to delete the backup based on whether the backup is needed to restore the database to a point in time corresponding to one of a plurality of transactions included in one or more backed up log file segments associated with the database” in par. 0049 (“…a check is performed to see if any of the coarser grain snapshots no longer have any corresponding fine grain snapshots. If they do not, those coarser grain snapshots are deleted…).

 Zucca teaches “wherein the one of the plurality of transactions associated with the database occurs within the retention time period; and deleting the backup based on the determination” in par. 0036 (“…if the user had chosen a point-in-time of t=60 minutes, that time corresponds to the second coarse grain snapshot (because coarse grain snapshots are taken every 30 minutes in this example). The VM can be recreated using the base disk and the first and second coarse grain snapshots…”).
As to claim 19, it is rejected for similar reason as claim 2.
As to claim 21, it is rejected for similar reason as claim 2.

As to claim 3, Zucca teaches “wherein the backup is deleted in response to the determination that the backup is not needed to restore the database to the point in time corresponding to the one of the plurality of transactions included in the one or more backed up log file segments associated with the database” in par. 0049 (“… a check is performed to see if any of the coarser grain snapshots no longer have any corresponding fine grain snapshots. If they do not, those coarser grain snapshots are deleted…”).
As to claim 4, Zucca teaches “…wherein the backup is deleted in response to the determination that the backup is not needed in the event the backup does not indirectly or directly reference the one of the plurality of transactions that corresponds to the point in time…” in par. 0049 (“… a check is performed to see if any of the coarser grain snapshots no longer have any corresponding fine grain snapshots. If they do not, those coarser grain snapshots are deleted…”).
As to claim 5, Zucca teaches “wherein the backup is retained in response to the determination that the backup is needed to restore the database to the point in time corresponding to the one of the plurality of transactions included in the one or more backed up log file segments associated with the database” in par. 0050 (middle grain snapshot 1 is deleted after all corresponding fine grain snapshots 1, 2, 3 are deleted. However coarse grain snapshot 1 is retained since middle grain snapshot 2 are not deleted yet).
As to claim 20, it is rejected for similar reason as claim 5.

As to claim 6, Zucca teaches “wherein the backup is retained in response to the determination that the backup is needed in the event the backup indirectly or directly reference the one of the plurality of transactions that corresponds to the point in time” in par. 0050 (middle grain snapshot 1 is deleted after all corresponding fine grain snapshots 1, 2, 3 are deleted. However, coarse grain snapshot 1 is retained since middle grain snapshot 2 are not deleted yet).
As to claim 7, Zucca teaches “wherein the database is restored to the point in time using the backup and the one or more backed up log file segments” in par. 0048.
As to claim 8, Zucca teaches “wherein the database is restored to the point in time by applying one or more transactions included in the one or more backed up log files to the backup” in par. 0038 (“…The snapshots can comprise delta disks, or redo logs, which track the changes that have occurred in the VM since the time of the previous snapshot…”).
As to claim 10, Zucca teaches “wherein the backup corresponds to an incremental backup” in par. 0001.
As to claim 11, Zucca teaches “wherein the incremental backup is a fully hydrated backup” in par. 0001, claim 1 (noting fully hydrated backup is a fast backup without rehydration).

 
As to claim 13, Zucca teaches “wherein the plurality of transactions included in the one or more backed up log file segments associated with the database are sequential” in par. 0048.
As to claim 14, Zucca teaches “further comprising receiving a request to restore the database to the point in time” in par. 0026 (“…Restoring a data volume to a point-in-time can comprise creating a redo log for accepting write operations in one embodiment….”).
As to claim 15, Zucca teaches “determining a closest backup associated with the point in time, wherein the backup is determined to be the closest backup associated with the point in time” in figure 5A, par. 0029.
As to claim 16, Zucca teaches “determining the one or more backed up log files segments associated with the database needed to restore the database to the point in time” in paragraphs [0024-0025].
As to claim 17, Zucca teaches “applying one or more transactions associated with the one or more backed log file segments to the backup to restore the database to a state that corresponds to the point in time” in par. 0001.
As to claim 18, Zucca teaches “further comprising restoring the database to a primary system” in par. 0002.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zucca et al. (“Zucca” 2017/0060449 A1), published on March 02, 2017 in view of Huxoll (2003/0093443 A1), published on May 15, 2003.
As to claim 9, it appears Zucca does not explicitly teach “wherein the backup corresponds to a full backup”.
However, Huxoll teaches “wherein the backup corresponds to a full backup” in par. 0041 (“In the case of a database backup, the snapshot copy may provide full point-in-time recovery just as if the database were offline during the entire time of the backup…”).
Zucca and Huxoll are analogous art because they are in the same field of endeavor, database backup and restoring. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to enhance a data backup (disclosed by Zucca) including “wherein the backup corresponds to a full backup”, as suggested by Huxoll in order to provide full point-in-time recovery (see Huxoll par. 0041).
As to claim 12, it appears Zucca does not explicitly teach “wherein the database is quiesced prior to being backed up”.
However, Huxoll teaches “wherein the database is quiesced prior to being backed up” in par. 0058 (“…In the case of a database backup, prior to starting the snapshot software component technology, the database may be synchronized or stopped and quiesced…”).
Zucca and Huxoll are analogous art because they are in the same field of endeavor, database backup and restoring. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to include “wherein the database is quiesced prior to being backed up” as suggested by Huxoll in order to synchronize database (see Huxoll par. 0058).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165